DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2022 has been entered.

 RESPONSE TO AMENDMENT
Claims 42-49 and 62-70 are pending in the application.  Claims 1-41 and 50-61 have been cancelled.
Amendments to the claims 42, 44-47, 49, 63, and 66-70, filed on 9 February 2022, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 9 February 2022, regarding the objections made of record, have been fully considered and are deemed persuasive.  

Applicant's arguments in the response filed 9 February 2022, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.

Applicant's arguments in the response filed 9 February 2022, regarding the 35 U.S.C. §102 rejections made of record, have been fully considered but are deemed unpersuasive.
Applicant argues that Peroz fails to teach the layered structure of the claimed invention having the transparent metal pattern disposed on a first surface of the transparent hydrophobic material.  Applicant points out that because the deposited intersecting metal lines are formed between the hydrophobic studs and the "open spaces" between the metal lines are occupied by the hydrophobic studs it is not layered (disposed on), in that the intersecting metal lines are on the same level as the hydrophobic studs.  The examiner respectfully disagrees.  In the instant case, the claim as written only requires that the transparent metal pattern be "disposed on a first surface" of the transparent hydrophobic material, and not that it is layered or that the transparent hydrophobic material and transparent metal pattern cannot exist on the same level (plane).  As such, the teaching of Peroz that selectively depositing a conducting layer on the structured surface, on or between patterns ([0083] of Peroz), is 

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 70:  Instant claim 70 recites dependency to canceled claim 55.  For the purpose of examination, the claim will be treated as an independent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 70 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With Regards to Claim 70:  Instant claim 70 recites dependency to canceled claim 55.  As such, it is deemed to be of improper dependent form because it fails to be further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claims 42, 43, 45-49, 63-67, and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peroz et al. (US 2010/0177384 A1).
Regarding Claim 42:  Peroz teaches surface structuring one or both sides of a transparent glass substrate with a transparent hydrophobic structured layer ([0043], [0046], [0060], and [0078] of Peroz), wherein the structured layers can have a thickness of between 50 nm and 50 µm ([0047] of Peroz), wherein at least one of the structured layers can be filled with metallic particles ([0042] of Peroz).  Peroz also teaches that an addition layer can be formed on the structured surface which can also be structured, and that the additional layer can be a conducting, semi-conducting, and/or hydrophobic layer that is selectively deposited on the structured surface, on or between patterns, using masks ([0079] and [0081]-[0084] of Peroz).  (In the instant case, since Peroz [Pg. 4: li. 10-11] of the instant specification).  Additionally, the "first structured surface" of Peroz is considered to be equivalent to the claimed "transparent hydrophobic material", and the "additional layer" ("second structured surface") is considered equivalent to the claimed "transparent metal pattern having a plurality of metal features comprising a plurality of intersecting metal lines having open spaces therebetween")
Regarding Claim 43:  Peroz teaches that the hydrophobic material is coupled to a substrate on a planar surface opposite the transparent metal pattern ([0056], [0057], and [0078] of Peroz).
Regarding Claim 45:  Peroz teaches that the self-cleaning surface further comprises one or more structures formed in the hydrophobic material located substantially within a space between the intersecting metal lines of the metal nano-web ([0071]-[0073], [0083], [0112]-[0115], [0145]-[0146] of Peroz).
Regarding Claim 46:  Peroz teaches that the one or more structures formed in the hydrophobic film include one or more cones ([0147] of Peroz).
Regarding Claim 47:  Peroz teaches that the one or more structures formed in the hydrophobic film include one or more pyramids ([0147] of Peroz).
Regarding Claim 48:  Peroz teaches that the one or more structured formed in the hydrophobic film include one or more cylinders ([0147] of Peroz).
Regarding Claim 49:  Peroz teaches that the transparent metal pattern is coated with a hydrophobic material to improve the hydrophobicity of the self-cleaning surface ([0079] of Peroz).  (In the instant case, the first structured surface is the conductive 
Regarding Claim 63:  Peroz teaches that the plurality of intersecting metal lines form a web (figures 3, 4, and [0083] of Peroz).
Regarding Claim 64:  Peroz teaches that the web is in the form of a grid (figures 3, 4, and [0083] of Peroz).
Regarding Claim 65:  Peroz teaches that the array of studs of the transparent hydrophobic material can have a width (w) of 10 nm to 50 µm, a distance (d) between adjacent studs (patterns) of 10 nm to 500 µm, and a pitch of (w+d) (that is from 20 nm to 550 µm) ([0097]-[0111] of Peroz).  (In the instant case, the pitch between adjacent features in the metal pattern would be the same as that of the pitch between adjacent studs.  That is, the pitch of adjacent features in the metal pattern would be from 20 m to 550 µm; which is sufficiently specific to anticipate the claimed range of --greater than 100 micrometers--.  See MPEP §2131.03(II).)
Regarding Claim 66:  Peroz teaches that the one or more structures ("array of studs" of the transparent hydrophobic material) can have a width (w) of 10 nm to 50 µm, a distance (d) between adjacent studs (patterns) of 10 nm to 500 µm, and a pitch of (w+d) ([0097]-[0111] of Peroz), and in some cases the pitch is on the order of 100 nm (0.1 µm), particularly 400 nm (0.4 µm) (figures 3, 4, and [0110] of Peroz); which anticipates the claimed range of --between 0.2 micrometers and 20 micrometers--.  See MPEP §2131.03(I).
Regarding Claim 67:  Peroz teaches that the one or more structures ("array of studs" of the transparent hydrophobic material) can have a width (w) of 10 nm to 50 µm about 0.6 µm, determined from figure 5A of Peroz), a distance (d) between adjacent studs (patterns) of 10 nm to 500 µm, and a pitch of (w+d) (e.g. about 1.4 µm, determined from figure 5A of Peroz) (figure 5A and [0097]-[0111] of Peroz), but does not explicitly recite that the diameter (width (w)) of the one or more structures is --30% to 70 % of the pitch--.  However, a person of ordinary skill in the art at the time the invention was made could have calculated that the diameter can be about 42.86 % [= 100 * (0.6 µm / 1.4 µm)] of the pitch; which anticipates the claimed range of --30% to 70 %--.  See MPEP §2131.03(I)
Regarding Claim 70:  Peroz teaches that the one or more structures ("array of studs" of the transparent hydrophobic material) can have a width (w) of 10 nm to 50 µm (about 0.6 µm, see figure 5A of Peroz), a distance (d) between adjacent studs (patterns) of 10 nm to 500 µm, and a pitch of (w+d) (that is from 20 nm (0.020 µm) to 550 µm) (e.g. about 1.4 µm, see figure 5A of Peroz) (figure 5A and [0097]-[0111] of Peroz); wherein the pitch of about 1.4 µm anticipates the claimed range of --between 0.2 and 20 micrometers--.  See MPEP §2131.03(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 44 rejected under 35 U.S.C. 103 as being unpatentable over Peroz et al. (US 2010/0177384 A1) as applied to claim 42 above.
Peroz is relied upon as stated above.
Regarding Claim 44:  Peroz discloses that the width of the metal features of the metal pattern can each have a width of between 10 nm and 50 µm ([0097]-[0104] and [0145]-[0146] of Peroz); which overlaps the presently claimed --width of each of each of the plurality of metal features is greater than zero and less than or equal to about 3 micrometers--.  Peroz differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Peroz, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
	
Allowable Subject Matter
Claims 62, 68, and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781